


EXHIBIT 10.14


 


 
AMENDMENT NO. 2
 
TO
 
CREDIT AGREEMENT
 


 
THIS AMENDMENT NO. 2 (this “Amendment”) dated as of January 29, 2010 is between
PAR TECHNOLOGY CORPORATION, a Delaware corporation (the “Borrower”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent (“Administrative Agent”), and JPMORGAN
CHASE BANK, N.A., NBT BANK, N.A., and ALLIANCE BANK, N.A. (collectively, the
“Lenders”).
 


 
RECITALS:
 


 
A.      The Borrower, Administrative Agent and Lenders are parties to a Credit
Agreement dated as of June 16, 2008, as amended by Amendment No. 1 dated as of
November 1, 2009 (the “Credit Agreement”);


 
B.      The Borrower desires to exclude from the calculation of EBITDA for any
period that includes the fourth quarter of 2009 certain extraordinary
non-recurring charges incurred in the fourth quarter of 2009 relating to
severance, lease terminations and inventory write-downs, and has requested that
the Credit Agreement be amended to allow for the exclusion of the one-time
charges from EBITDA;


 
C.      The Lenders are willing to allow the Borrower to exclude the
extraordinary charges from EBITDA upon the terms and conditions set forth below.


 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 


 
1           Definitions.  All capitalized terms used in this Amendment, which
are not otherwise defined, shall have the meanings given to those terms in the
Credit Agreement.


 
2           Amendment to Credit Agreement.


 
2.1           The definition of EBITDA set forth in the Credit Agreement is
amended to read as follows:
 

 
 

--------------------------------------------------------------------------------

 

 “EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, and (iii) all amounts attributable to depreciation and
amortization expense for such period, minus (b) without duplication and to the
extent included in Net Income, (i) all amounts attributable to any reappraisal,
revaluation or write-up of assets, and (ii) any extraordinary or non-recurring
gains or income and any non-cash items of income for such period, all calculated
for the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP; provided that, in calculating EBITDA for any period that includes the
fourth quarter of 2009, the Borrower may add back to Net Income one-time
extraordinary non-recurring charges relating to severance, lease terminations
and inventory write-downs incurred in the fourth quarter of 2009 in an amount
not to exceed $6,600,000 in the aggregate.
 


 
3           Representations and Warranties.  The Borrower represents and
warrants to the Lenders that the following statements are true, correct and
complete:


 
3.1           Each of the representations and warranties made by the Loan
Parties in the Credit Agreement is true and correct on and as of the date of
this Amendment.


 
3.2           No Default or Event of Default has occurred and is continuing.


 
3.3           This Amendment has been duly and validly authorized, executed and
delivered by the Borrower.


 
3.4           This Amendment constitutes the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior oral and
written communications, memoranda, proposals, negotiations, discussions, term
sheets and commitments with respect to the subject matter hereof, except as
expressly provided herein, no other changes or modifications to the Credit
Agreement are intended or implied by this Amendment and in all other respects
the Credit Agreement is hereby specifically ratified, restated and confirmed as
of the date of this Amendment.  To the extent that any provision of the Credit
Agreement conflicts with provision of this Amendment, the provision of this
Amendment shall control.


 
4           Conditions to Effectiveness of Amendment.  This Amendment shall
become effective only when and if each of the following conditions is satisfied:

 
 

--------------------------------------------------------------------------------

 

The Administrative Agent shall have received a counterpart of this Amendment
duly executed and delivered by the Borrower, the Administrative Agent, and the
Majority Lenders.
 


 
4.1           The Borrower shall have paid to the Administrative Agent, for the
ratable benefit of all the Lenders, an amendment fee in the amount of $30,250.


 
4.2           The Borrower shall have paid all invoices presented to the
Borrower for expense reimbursements due to the Administrative Agent pursuant to
Section 9.03 of the Credit Agreement in connection with the preparation and
negotiation of this Amendment.


 


 
5           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument.  Delivery of an executed
signature page to this Amendment by facsimile transmission or scanned and
electronically mailed shall be effective as delivery of a manually executed
counterpart.


 
[Remainder of this page intentionally left blank.]
 


 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 and Waiver to
be duly executed as of the day and year first above written.
 


 
PAR TECHNOLOGY CORPORATION
 


 
By:                                                                
 
Name:                                                           
 
Title:                                                                
 


 


 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent and as Lender
 


 
By:                                                                
 
Name:                                                                           
 
Title:                                                              
 


 


 
NBT BANK, N.A., as Lender
 


 
By:                                                                
 
Name:                                                            
 
Title:                                                                
 


 


 
ALLIANCE BANK, N.A., as Lender
 


 
By:                                                                
 
Name:                                                           
 
Title:                                                              
 



